      Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTONIA DOUGLASS and                       )
ELIZABETH EVERETT,                         )
                               Plaintiffs, )                  CIVIL ACTION
v.                                         )
                                           )                  No. 20-2076-KHV
GARDEN CITY COMMUNITY                      )
COLLEGE, et al.,                           )
                                           )
                              Defendants. )
__________________________________________)

                                MEMORANDUM AND ORDER

       On September 16, 2020, Antonia Douglass and Elizabeth Everett filed an amended

complaint against Garden City Community College (“GCCC”), Herbert J. Swender, Rodney

Dozier, Merilyn Douglass, Blake Wasinger, Jeff Crist, Steve Martinez, Teri Worf, Brice Knapp,

Freddie Strawder and Garden City, Kansas through its police department.             Plaintiffs allege

retaliation under Title IX, 20 U.S.C. § 1681 et seq., and violations of federal civil rights under the

First, Fourth, Fifth and Fourteenth Amendments, U.S. Const. amends. I, IV, V, XIV, and 42 U.S.C.

§ 1983. First Amended Complaint (Doc. #34). This matter is before the Court on the Motion To

Dismiss Elizabeth Everett’s Claim (Partial) By Defendants Jeff Crist, Merilyn Douglass, Rodney

Dozier, Garden City Community College, Brice Knapp, Steve Martinez, Herbert J. Swender, Blake

Wasinger, Teri Worf (Doc. #44) filed October 14, 2020, pursuant to Federal Rule of Civil

Procedure 12(b)(6). For the reasons stated below, the Court overrules in part and sustains in part

defendants’ motion.

                                          Legal Standard

       In ruling on a motion to dismiss under Rule 12(b)(6), Fed. R. Civ. P., the Court assumes as

true all well-pleaded factual allegations and determines whether they plausibly give rise to an
     Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 2 of 19




entitlement of relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). To survive a motion to dismiss,

a complaint must contain sufficient factual matter to state a claim which is plausible—not merely

conceivable—on its face. Id. at 679–80; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

In determining whether a complaint states a plausible claim for relief, the Court draws on its

judicial experience and common sense. Iqbal, 556 U.S. at 679. The Court need not accept as true

those allegations which state only legal conclusions. See id.

       Plaintiffs bear the burden of framing their claim with enough factual matter to suggest that

they are entitled to relief; it is not enough to make threadbare recitals of a cause of action

accompanied by conclusory statements. See Twombly, 550 U.S. at 556. Plaintiffs make a facially

plausible claim by pleading factual content from which the Court can reasonably infer that

defendants are liable for the alleged misconduct. Iqbal, 556 U.S. at 678. Plaintiffs must show

more than a sheer possibility that defendants have acted unlawfully—it is not enough to plead facts

that are “merely consistent with” defendants’ liability. Id. (quoting Twombly, 550 U.S. at 557).

A pleading which offers labels and conclusions, a formulaic recitation of the elements of a cause

of action or naked assertions devoid of further factual enhancement will not stand. Id. Similarly,

where the well-pleaded facts do not permit the Court to infer more than the mere possibility of

misconduct, the pleading has alleged—but has not “shown”—that the pleader is entitled to

relief. Id. at 679. The degree of specificity necessary to establish plausibility and fair notice

depends on context because what constitutes fair notice under Rule 8(a)(2), Fed. R. Civ. P.,

depends on the type of case. Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008).

       When ruling on a Rule 12(b)(6) motion, the Court does not analyze potential evidence that

the parties might produce or resolve factual disputes. Jacobsen v. Deseret Book Co., 287 F.3d

936, 941 (10th Cir. 2002). The Court accepts well-pleaded allegations as true and views them in



                                                -2-
     Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 3 of 19




the light most favorable to the non-moving party. Sutton v. Utah State Sch. For Deaf & Blind, 173

F.3d 1226, 1236 (10th Cir. 1999).

                                      Factual Background

       Plaintiffs’ amended complaint alleges the following:

       In 2018, Elizabeth Everett was a student at GCCC and a freshman member of the cheer

squad. First Amended Complaint (Doc. #34), ¶¶ 7, 37. Everett recently had made informal reports

that (1) from the fall of 2017 through the spring of 2018, her cheer coach Brice Knapp had sexually

harassed her and (2) in February of 2018, a fellow cheer squad member Henry Arenas blackmailed

her and demanded that she perform sexual acts with him or he would publicly release a

compromising party picture of her. Id., ¶¶ 39, 43. Coach Knapp had been the subject of several

prior sexual harassment complaints involving cheer women, and GCCC’s Athletic Director

(“AD”) John Green knew about these complaints. Id., ¶ 43.

       On or about Friday, February 23, 2018, after normal business hours, AD Green called

Everett into his office for an impromptu meeting. Id., ¶¶ 36–37. Everett did not know the purpose

of the meeting and showed up alone. Id., ¶¶ 37, 44. When Everett entered the meeting, AD Green,

Coach Knapp and Arenas confronted her, “literally and figuratively” cornering her, and tried to

convince her that her informal reports were wrong because none of their actions were “offensive,

inappropriate or amounted to sexual harassment.” Id., ¶¶ 40, 43. Everett realized that the meeting

was an “unsanctioned Title IX hearing” and a preemptive measure to tamp down her informal

reports. Id., ¶¶ 39, 44. Everett believed that AD Green, Coach Knapp and Arenas intended the

meeting to be “a deterrent or warning to women in athletics or women in general on campus [to]

not question male authority or raise claims of sexual harassment because they will not be well-

received.” Id., ¶ 45. GCCC’s Title IX coordinator was not present during the meeting. Id., ¶ 43.



                                                -3-
        Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 4 of 19




         Feeling intimidated, Everett texted Antonia Douglass, a host mom for GCCC student

athletes, for help. Id., ¶¶ 7, 40. Douglass arrived on campus and went to AD Green’s office. Id.,

¶ 48. The assistant AD met her outside of AD Green’s door. Id. Douglass explained that Everett

had sent her an urgent text message and asked her to come to the meeting. Id. The assistant AD

stalled for time and refused to move from blocking the entrance. Id. Douglass grew increasingly

concerned and finally told the assistant AD “to step aside or she would call law enforcement based

on Everett’s plea, because something was wrong.” Id., ¶ 50. When Douglass entered the office,

she found Everett curled up in a chair in the corner, cowering in fear and surrounded by AD Green,

Coach Knapp and Arenas. Id., ¶ 51. Everett was relieved to see Douglass and left with her shortly

thereafter. Id., ¶ 52.

         After the meeting, Douglass encouraged Everett to tell Everett’s mother about the cheer

squad’s sexual harassment issues. Id., ¶¶ 56–59. When Everett told her mother, her mother

recalled that in the summer of 2017, Blake Wasinger—a member of the GCCC Board of Trustees

(“the Board”) and a doctor who performed physicals for GCCC student athletes—told her to “be

careful about the cheer coach and [her] daughter’s participation in cheer.” Id., ¶¶ 59, 60. Trustee

Wasinger’s comment especially concerned Everett’s mother because at the time, Everett was 17.

Id. Everett’s mother had approached Coach Knapp about the odd comment, but he assured her

that he would watch out for her daughter. Id., ¶ 60. Everett’s mother now believed that Trustee

Wasinger’s comment was about Coach Knapp himself, and his prior sexual harassment issues. Id.,

¶ 62.

         The Everetts trusted that Board members would take action and address the multiple

Title IX claims brought against Coach Knapp. Id., ¶¶ 66–74. On April 10, 2018, at a Board

meeting, Everett’s mother spoke during the public comment portion, but the Board was



                                                -4-
      Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 5 of 19




unreceptive and indifferent. Id., ¶¶ 84–88. The Board also refused to reopen the public comment

portion of the meeting for a female cheer student who wanted to comment on the cheer squad

sexual harassment situation. Id., ¶¶ 84–85. At some point, the local newspaper publicized stories

about the cheer scandal, and GCCC eventually severed ties with Coach Knapp. Id., ¶¶ 93, 105.

       GCCC and the Board, however, started to retaliate against Everett for bringing her Title IX

complaint. Id., ¶ 104. In particular, on or about May 9 or 10, 2018, someone called the Garden

City Police Department (“GCPD”) and reported that in a text exchange, Everett had made a

criminal threat against a peer. Id., ¶¶ 165–67. On May 10, the GCPD arrested Everett for making

a criminal threat and causing terror, evacuation or disruption. Id., ¶ 165. She stayed in jail

overnight, and unknown individuals with access to the jail brought Everett’s accuser through the

jail, where the peer taunted her from outside her cell. Id., ¶¶ 171–72. Detective Freddie Strawder,

a GCPD employee and an adjunct criminal justice instructor at GCCC, admitted in his official

police report that the GCPD lacked probable cause to arrest Everett for her text. Id., ¶¶ 160, 163.

Everett believes that Detective Strawder told the peer what to text her in order to coax her into

allegedly making a criminal threat. Id., ¶¶ 164–67. She also believes that GCCC President Herbert

Swender, with the support of the Trustees and the GCCC Campus Chief of Police Rodney Dozier,

directed someone at GCCC to call Detective Strawder to report the text. Id.

       Meanwhile, in the summer of 2018, the Board hired an independent investigator to look

into the cheer squad scandal and related Title IX allegations. Id., ¶ 80. In January of 2019, the

Board voted to approve the report even though it contained misstatements of fact and fraudulent

findings. Id., ¶¶ 80–81. After the Title IX allegations came to light, Everett was denied educational

opportunities because she could not participate in extracurricular activities; lost friends and was




                                                 -5-
      Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 6 of 19




held up to public contempt and ridicule; and suffered extreme emotional distress that affected her

grades and overall wellness. Id., ¶ 179.

                                             Analysis

       Everett sues GCCC, GCCC’s former President Swender, several members of the GCCC

Board of Trustees, Coach Knapp, GCCC Campus Chief of Police Dozier, Detective Strawder and

Garden City, Kansas through the GCPD. She alleges the following claims: (1) Title IX retaliation

and hostile education environment by GCCC in violation of 20 U.S.C. § 1681 et seq.; (2) false

arrest and malicious prosecution under the Fourth and Fourteenth Amendments, U.S. Const.

amends. IV, XIV, and 42 U.S.C. § 1983 by Detective Strawder in his individual and official

capacities and Garden City, Kansas through the GCPD under Monell v. Department of Social

Services, 436 U.S. 658 (1978); (3) conspiracy to interfere with civil rights under 42 U.S.C. § 1983

by individual defendants in their individual and official capacities, and GCCC under Monell;

(4) conspiracy to interfere with civil rights under 42 U.S.C. § 1985(2) by Trustees Wasinger and

Douglass in their individual capacities; and (5) an Equal Protection violation under 42 U.S.C. §

1983 by Coach Knapp in his individual and official capacities.1

       GCCC, President Swender, Chief Dozier, Coach Knapp and Trustees Crist, Douglass,

Martinez, Wasinger and Worf move to dismiss the following claims for failure to state a claim:

(1) Section 1983 conspiracy claims against GCCC and the individual defendants in their individual

and official capacities; (2) Section 1985(2) conspiracy claims against Trustees Wasinger and

Douglass in their individual capacities; and (3) the Equal Protection claim against Coach Knapp

in his official capacity. In the alternative, they move to dismiss as redundant plaintiff’s official



       1
                Plaintiff voluntarily dismissed without prejudice the Section 1985(3) claim for
conspiracy, numbered in the amended complaint as Count VII. Memorandum In Opposition By
Plaintiff Elizabeth Everett (Doc. #65) at 7 n.5.
                                                -6-
      Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 7 of 19




capacity claims against individual defendants and to dismiss under qualified immunity plaintiff’s

Section 1983 and Section 1985(2) conspiracy claims against individual defendants. See, e.g.,

N.E.L. v. Douglas Cty., Colo., 740 F. App’x 920, 928 (10th Cir. 2018) (detailing threshold to

overcome qualified immunity).

       Defendants generally argue that (1) plaintiff has failed to sufficiently plead facts to support

her claims and (2) the documents that plaintiff “incorporated by reference” but did not include in

her amended complaint demonstrate that plaintiff is misstating alleged facts. Specifically, in her

amended complaint, plaintiff “incorporates by reference” online public videos of the Board of

Trustees’ meetings but does not attach them as exhibits. See, e.g., First Amended Complaint (Doc.

#34), ¶¶ 87, 370. On a motion to dismiss, the Court cannot legally consider extrinsic evidence

outside the complaint. See Fed. R. Civ. P. 12(d); see, e.g., GFF Corp. v. Associated Wholesale

Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997) (court must exclude outside material unless

motion converted to one for summary judgment under Rule 56). Further, while the Court may

take judicial notice of matters in the public record such as the Board’s public meetings videos,

such notice is limited to the document’s existence, not its accuracy. More to the point, under Rule

8(a), Fed. R. Civ. P., a pleading that states a claim for relief must contain a “short and plain

statement of the claim.” Evaluated against that standard, the purported “incorporations by

reference” are surplusage, immaterial and impertinent. Accordingly, under Rule 12(f)(1), Fed. R.

Civ. P., the Court strikes these references from plaintiff’s amended complaint and does not

consider them in deciding defendants’ motion to dismiss.

       The Court now will consider each claim in turn.




                                                 -7-
      Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 8 of 19




I.      Conspiracy To Interfere With Civil Rights Under 42 U.S.C. § 1983

        Plaintiff alleges that in violation of 42 U.S.C. § 1983, defendants conspired to deter her

from speaking about Title IX issues on the GCCC campus by (1) orchestrating her false arrest on

May 10, 2018, and (2) endorsing comments by Trustees Wasinger and Douglass at Board meetings

on June 9 and June 25, 2020 that blamed lawsuits like plaintiff’s for harming GCCC. First

Amended Complaint (Doc. #34), ¶¶ 399, 418, 420. She alleges that the false arrest and comments

caused psychological injury, emotional distress, reputational harm, bodily harm and economic

harm because she had to pay for court costs, bond and criminal attorney’s fees. Id., ¶¶ 418–19.

She also alleges that defendants’ actions intimidated her from testifying in court about the Title IX

allegations. Id., ¶ 420. As noted, plaintiff brings this claim against (1) the individual defendants

in their individual and official capacities and (2) GCCC directly under Monell.

        Defendants seek to dismiss this claim on the following grounds: (1) plaintiff did not

sufficiently plead facts identifying the specific dates, conversations, contacts or other details which

would tend to show any agreement or concerted action among defendants; (2) the conspiracy claim

against GCCC is redundant and should be dismissed because plaintiff named GCCC Trustees as

defendants; (3) the individual defendants are entitled to qualified immunity because the law is not

clearly established in this district; and (4) plaintiff’s official capacity claims against the individual

defendants are redundant. Memorandum In Support Of Defendants’ Motion To Dismiss (Doc.

#45) at 9–14. The Court considers each argument in turn.

        A.      Section 1983 Allegations

        To succeed on a conspiracy claim under Section 1983, plaintiff must allege (1) specific

facts that show an agreement and concerted action among defendants and (2) an actual deprivation

of a constitutional right. Maier v. Kansas, No. 16-3219-SAC, 2017 WL 552629, at *3 (D. Kan.



                                                  -8-
      Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 9 of 19




Feb. 10, 2017). Plaintiff must allege facts that manifest a “specific goal to violate [plaintiff’s]

constitutional rights by engaging in a particular course of action.” Bledsoe v. Jefferson Cnty., 275

F. Supp. 3d 1240, 1252 (D. Kan. 2017). Because direct evidence of an agreement to join a

conspiracy is rare, the Court can infer assent “from acts furthering the conspiracy’s purpose.” Id.

The Court decides on a case-by-case basis whether plaintiff has alleged sufficient facts to support

a conspiracy claim. Id.

       Defendants argue that plaintiff’s allegations “are nothing more than a collated package of

conclusory allegations with no basis in fact” and that plaintiff identifies “no other facts to support

a conspiracy from the other defendants other than a collection of paragraphs that contain nothing

more than speculation.” Memorandum In Support Of Defendants’ Motion To Dismiss (Doc. #45)

at 9–10. Defendants also argue that plaintiff does not identify any specific dates, conversations,

contacts or other details which would tend to show an agreement or concerted action among the

defendants, in particular GCCC, the Trustees and Coach Knapp. Id. at 9.

       The Court disagrees. In the context of a motion to dismiss, plaintiff must put defendants

on notice of her claims, not plead all of her evidence. See Fed. R. Civ. P. 8(a); see also Leatherman

v. Tarrant Cty. Narcotics Intel. & Coordination Unit, 507 U.S. 163, 168 (1993) (requiring

complaint include only “a short and plain statement of the claim showing that the pleader is entitled

to relief”). Assuming as true plaintiff’s well-pleaded factual allegations, plaintiff sufficiently

pleads facts which create an inference that (1) on or around May 10, 2018, Detective Strawder,

President Swender and other employees at GCCC had a meeting of the minds to orchestrate

plaintiff’s arrest in response to her Title IX allegations; (2) GCCC employees and the Trustees

endorsed their behavior by accepting the flawed independent investigator’s report and publicly

shaming her at Board meetings; and (3) plaintiff’s First Amendment rights of speech and



                                                 -9-
     Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 10 of 19




association were violated as they intimidated, harassed and silenced her for reporting Title IX

concerns.2 First Amended Complaint (Doc. #34), ¶¶ 66–73, 80–83, 118, 123, 153, 162, 179, 278,

399–400, 418. The Court overrules defendants’ motion to dismiss plaintiff’s Section 1983

conspiracy claims.

       B.      GCCC’s Liability Under Monell

       Plaintiff alleges that under Monell, GCCC is liable for constitutional violations by GCCC

employees under GCCC custom or policy. First Amended Complaint (Doc. #34), ¶¶ 383–420;

Monell, 436 U.S. at 694. Local governments or municipalities, including GCCC, can be held liable

for their employees’ actions if they were taken pursuant to the “official policy” of GCCC. Pembaur

v. City of Cincinnati, 475 U.S. 469, 479 (1986); Monell, 436 U.S. at 694. To allege liability under

Monell and its progeny, plaintiff must allege (1) a constitutional violation by a municipal

employee, (2) the existence of a municipal custom or policy and (3) a direct causal link between

the custom or policy and the violation alleged. See Monell, 436 U.S. at 694; Hinton v. City of

Elwood, Kan., 997 F.2d 774, 782 (10th Cir. 1993).

       Defendants argue that because plaintiff named the Trustees as defendants, plaintiff’s claim

against GCCC is redundant as GCCC is a municipality that can only act through its employees,

officers and trustee members. Memorandum In Support Of Defendants’ Motion To Dismiss (Doc.

#45) at 10. Defendants do not cite any case law to support this assertion. Defendants further argue

that plaintiff “pleads no facts indicating how the entity GCCC was involved in the conspiracy” and

that plaintiff cannot hold GCCC liable under Monell because the underlying employees committed

no constitutional violations. Id. at 10–11.



       2
               Notably, in their motion to dismiss, defendants do not challenge plaintiff’s Title IX
retaliation claims, which allege First Amendment violations by GCCC. See generally
Memorandum In Support Of Defendants’ Motion To Dismiss (Doc. #45).
                                               -10-
      Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 11 of 19




       As stated above, plaintiff sufficiently alleges that GCCC’s employees—including

President Swender, the Trustees, Chief Dozier and Coach Knapp—violated plaintiff’s

constitutional rights when they conspired against her to deter her from reporting and testifying

about Title IX issues by orchestrating her arrest and publicly blaming her for GCCC’s financial

woes. See, e.g., First Amended Complaint (Doc. #34), ¶¶ 66–73, 80–83, 118, 123, 153, 162, 179,

278, 399–400, 418. Further, plaintiff alleges that these conspiratorial actions were based on

GCCC’s Title IX policy or custom to act in concert to silence and intimidate critics, cover up

systemic abuse, protect abusers like Coach Knapp and inadequately enforce Title IX. Id., ¶¶ 64–

81. Because plaintiff has alleged that the conspiratorial conduct of GCCC employees was taken

pursuant to GCCC Title IX policy, it may be subject to municipal liability if the underlying conduct

violated the Constitution. The Section 1983 claim against GCCC therefore survives under Monell.

       C.      Qualified Immunity

       In the alternative, defendants argue that President Swender, Chief Dozier, Coach Knapp

and Trustees Crist, Douglass, Martinez, Wasinger and Worf are entitled to qualified immunity on

plaintiff’s Section 1983 conspiracy claim because (1) plaintiff has not pled a constitutional claim

against the individual defendants and (2) no case law “would have put [defendants] on notice it

was ‘beyond debate’ that their actions violated the [C]onstitution.”             Defendants’ Reply

Memorandum (Doc. #85) at 7–8. To overcome an official’s qualified immunity, plaintiff must

demonstrate that (1) the official violated a statutory or constitutional right and (2) the law clearly

establishes that right. N.E.L., 740 F. App’x at 928. A right is clearly established when every

reasonable official would understand that what he or she is doing violates that right. Id. at 928–

29.




                                                -11-
     Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 12 of 19




       For the first factor, as discussed above, plaintiff has sufficiently pled that (1) she was

engaged in protected First Amendment activities when she reported the Title IX violations and

(2) President Swender, Detective Strawder, the Trustees and other GCCC employees conspired

together to orchestrate her arrest, publicly blame her for GCCC’s financial woes and deter her from

reporting or testifying about her Title IX concerns. First Amended Complaint (Doc. #34), ¶¶ 66–

73, 80–83, 118, 123, 153, 162, 179, 278, 399–400, 418.

       For the second factor, the law is clear and more than 50 years ago, the Supreme Court set

the standard: school authorities may not penalize students for speech which is non-disruptive, non-

obscene and not school-sponsored. See Tinker v. Des Moines Ind. Cmty. Sch. Dist., 393 U.S. 503,

508–09 (1969) (school authorities cannot punish students for exercising freedom of expression

where speech does not “materially and substantially interfere with the requirements of appropriate

discipline in the operation of the school” or intrude on rights of other students; “undifferentiated

fear or apprehension of disturbance” not enough to overcome right to freedom of expression); cf.

Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 273 (1988) (school authorities can exercise

greater control over students’ speech when it involves “school-sponsored expressive activities”);

Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 685 (1986) (school authorities could penalize

student for lewd and indecent speech). The geographical scope of the test clearly encompasses

plaintiff’s claims. Additionally, the First Amendment establishes the right to testify truthfully at

trial, especially where plaintiff has brought forth matters of public concern like a Title IX

allegation. See, e.g., Patrick v. Miller, 953 F.2d 1240, 1247–48 (10th Cir. 1992); Melton v. City

of Okla. City, 879 F.2d 706, 714 (10th Cir. 1989). A reasonably competent public official would

necessarily know that such behavior would deprive plaintiff of First Amendment rights.




                                               -12-
     Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 13 of 19




Defendants are not entitled to qualified immunity, and defendants’ motion to dismiss the Section

1983 conspiracy claim is overruled.

       D.      Official Capacity Claims

       Plaintiff asserts the Section 1983 conspiracy claim against President Swender, Chief

Dozier, Coach Knapp and the Trustees (Crist, Douglass, Martinez, Wasinger and Worf), in their

individual and official capacities. First Amended Complaint (Doc. #34), ¶ 383–421. Defendants

argue that the official capacity claims are redundant in view of the claim against GCCC.

Memorandum In Support Of Defendants’ Motion To Dismiss (Doc. #45) at 5–6. Plaintiff contends

that the official capacity claims are not redundant because their scope of recoverable damages is

broader than the scope of recoverable damages against GCCC—namely, punitive damages are not

permitted in suits against municipalities but are available against individuals sued in their official

capacities. Memorandum In Opposition By Plaintiff Elizabeth Everett (Doc. #65) at 21–22.

Plaintiff relies on Youren v. Tintic School District, 343 F.3d 1296 (10th Cir. 2003), where the

Tenth Circuit found sufficient evidence to warrant a trial on punitive damages against an individual

defendant in her official capacity.3

       Courts in this district have routinely dismissed official capacity claims as redundant when

the local government or municipality is also a defendant, and have dismissed official capacity

claims when plaintiff seeks punitive damages. See Thouvenell v. City of Pittsburg, Kan., No.

2:18-CV-2113-JAR-KGG, 2018 WL 3068199, at *3 (D. Kan. June 21, 2018); Quintero v. City of

Wichita, No. 15-1326-EFM-GEB, 2016 WL 5871883, at *1 (D. Kan. Oct. 7, 2016) (plaintiff had




       3
                The Court notes that in Youren, the question was not whether the claims were
duplicative, but whether the official capacity damages amounted to “impermissible double
recovery.” 343 F.3d at 1306. The defendant also was sued only in her official capacity, not as an
individual. Id.
                                                -13-
      Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 14 of 19




avenue for punitive damages through individual capacity claim); Smith v. Stuteville, No. 14-2197-

JWL, 2014 WL 3557641, at *4 n.1 (D. Kan. July 18, 2014) (individuals sued in official capacities

immune from punitive damages). The Tenth Circuit acknowledges that Youren is “an anomalous

outlier” and recognizes that courts within the Tenth Circuit ignore Youren when dismissing official

capacity claims under Section 1983. See, e.g., Cross Continent Dev., LLC v. Town of Akron,

Colo., 548 Fed. Appx. 524, 531 (10th Cir. 2013); Thouvenell, 2018 WL 3068199, at *3. Even if

Youren continues to be good law, plaintiff’s case is distinguishable because unlike Youren,

plaintiff alleges individual capacity claims against all of the individually named defendants.

       Because plaintiff brings her Section 1983 conspiracy claim against both GCCC and the

individual defendants in their official capacities, plaintiff’s official capacity claims against

Swender, Dozier, Knapp, Douglass, Wasinger, Crist, Martinez and Worf are duplicative. The

Court therefore dismisses the official capacity claims against these defendants.

II.    Conspiracy To Interfere With Civil Rights Under 42 U.S.C. § 1985(2)

       Plaintiff alleges that in violation of 42 U.S.C. § 1985(2), Trustees Wasinger and Douglass

conspired to speak at Board meetings on June 9 and June 25, 2020. Plaintiff alleges that at these

meetings, Wasinger and Douglass “inferred that anyone who brings civil rights claims or testifies

in support of such claims were damaging the College, the students and destroying faculty and staff

jobs because those were the consequences of the insurance rate hikes wrought upon the College

due directly to the civil rights claims.” First Amended Complaint (Doc. #34), ¶ 371. By sharing

these comments with a wide audience, Wasinger and Douglass injured plaintiff’s reputation,

intimidated her from truthfully testifying and intimidated witnesses from associating with or

testifying for plaintiff. Id., ¶¶ 373–76. Defendants argue that based on the publicly available

videos of Board meetings, Wasinger and Douglass did not appear to conspire and their comments



                                               -14-
        Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 15 of 19




cannot be considered force, intimidation or threat. Memorandum In Support Of Defendants’

Motion To Dismiss (Doc. #45) at 3–4, 15–16. In the alternative, defendants argue that Wasinger

and Douglass are entitled to qualified immunity. Id. at 18. The Court considers each argument in

turn.

         A.    Section 1985(2) Allegations

         The first clause of Section 1985(2) contains a deterrence provision, which “concerns

intimidating parties, witnesses, or jurors in court so that they will not attend court or testify.” King

v. Knoll, 399 F. Supp. 2d 1169, 1179 n.57 (D. Kan. 2005). The “deterrence” provision of 42

U.S.C. § 1985(2) provides that “[i]f two or more persons in any State or Territory conspire to deter,

by force, intimidation, or threat, any party or witness in any court of the United States from

attending such court, or from testifying to any matter pending therein, freely, fully, and truthfully

. . . the party so injured or deprived may have an action for the recovery of damages occasioned

by such injury or deprivation, against any one or more of the conspirators.” 42 U.S.C. § 1985(2).

The elements of a deterrence claim under Section 1985(2) are (1) a conspiracy, (2) intent to deter

testimony by force or intimidation and (3) injury to plaintiff. Brever v. Rockwell Int’l Corp., 40

F.3d 1119, 1126 (10th Cir. 1994).

         Defendants challenge plaintiff’s allegations regarding the first two elements:

(1) conspiracy and (2) intent to deter testimony by force or intimidation. A conspiracy “requires

the combination of two or more persons acting in concert.” Abercrombie v. City of Catoosa, 896

F.2d 1228, 1230 (10th Cir. 1990). A plaintiff must allege, “either by direct or circumstantial

evidence, a meeting of the minds or agreement among the defendants.” Id. at 1231. The

conspiracy “must be one that has the requisite statutory purpose,” namely to deter a party or

witness from attending or testifying freely, fully and truthfully. Brown v. Chaffee, 612 F.2d 497,



                                                 -15-
     Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 16 of 19




502 (10th Cir. 1979). While more than mere conclusory allegations are required to state a valid

claim, “the nature of conspiracies often makes it impossible to provide details at the pleading stage

and . . . the pleader should be allowed to resort to the discovery process and not be subject to

dismissal of his complaint.” Brever, 40 F.3d at 1126.

        To satisfy the conspiracy element, plaintiff identifies Wasinger and Douglass and claims

that they engaged “in exchanges that appear[ed] preplanned or with prepared notes” that

disparaged lawsuits like plaintiff’s. First Amended Complaint (Doc. #34), ¶ 370. To satisfy the

deterrence element, plaintiff alleges that Wasinger and Douglass linked GCCC’s increasing

insurance costs and significant reductions in GCCC faculty, staff and student offerings to lawsuits

like plaintiff’s. Plaintiff claims that by intimidation and threat, their actions deterred plaintiff from

attending or testifying freely, fully and truthfully in federal court because their comments

(1) implied that people involved in lawsuits like plaintiff were “bad people” and “essentially

pariahs in the Garden City community;” (2) intimidated witnesses from associating with or

testifying for plaintiff; and (3) threatened and harmed plaintiff’s reputation in the community. Id.,

¶¶ 371–76.

        Defendants argue that the publicly available videos of Board meetings prove that Wasinger

and Douglass (1) did not have a meeting of the minds because Douglass stated in the video that

she was sharing her “personal feelings” and (2) did not make comments that could be considered

“force, intimidation, or threat” under Section 1985(2) and instead only made vague comments

about the economic impact of lawsuits on GCCC. Memorandum In Support Of Defendants’

Motion To Dismiss (Doc. #45) at 15–16. As stated, the Court cannot consider such extrinsic

evidence on a motion to dismiss. See Fed. R. Civ. P. 12(d); see, e.g., GFF Corp., 130 F.3d at 1384.

The Court also assumes the truth of plaintiff’s allegations regarding the Board meetings.



                                                  -16-
     Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 17 of 19




Assuming as true plaintiff’s well-pleaded factual allegations, plaintiff sufficiently pleads facts

which create an inference that Wasinger and Douglass (1) had a meeting of the minds as

demonstrated by their prepared notes and (2) intended to deter plaintiff from testifying about the

Title IX allegations by bringing up plaintiff’s lawsuit to stigmatize and discredit her. First

Amended Complaint (Doc. #34), ¶¶ 370–76. The Court overrules defendants’ motion to dismiss

plaintiff’s Section 1985(2) conspiracy claims.

       B.      Qualified Immunity

       In the alternative, defendants argue that Wasinger and Douglass are entitled to qualified

immunity on plaintiff’s Section 1985(2) conspiracy claim because defendants “are unaware of any

caselaw indicating that comments about the economic impact of a lawsuit will invoke liability

under § 1985(2).” Memorandum In Support Of Defendants’ Motion To Dismiss (Doc. #45) at 18.

To overcome an official’s qualified immunity, plaintiff must demonstrate that (1) the official

violated a statutory or constitutional right and (2) the law clearly establishes that right. N.E.L.,

740 F. App’x at 928. A right is clearly established when every reasonable official would

understand that what he or she is doing violates that right. Id. at 928–29.

       For the first factor, defendants argue that based on the publicly available Board meetings

videos, Wasinger and Douglass’ comments about insurance premiums and the economic costs of

litigation “are a far cry from abusive and threatening comments” and “were neither abusive nor

threatening as a matter of law.” Defendants’ Reply Memorandum (Doc. #85) at 9. As discussed

above, the Court disregards such extrinsic evidence and accepts plaintiff’s allegations that in

violation of 42 U.S.C. § 1985(2), Wasinger and Douglass conspired to speak at two Board

meetings in June of 2020 to intimidate plaintiff and deter her from testifying about the Title IX

allegations. First Amended Complaint (Doc. #34), ¶¶ 370–76.



                                                 -17-
       Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 18 of 19




        For the second factor, defendants do not dispute plaintiff’s argument that the law clearly

establishes the right to testify truthfully at trial—they instead (again) argue that the publicly

available Board meetings videos prove that “no reasonable [Board] member would have thought

that the specific comments made by Wasinger and Douglass [about the economic impact of

lawsuits] were unlawful,” i.e., threatening and intimidating under Section 1985(2). Defendants’

Reply Memorandum (Doc. #85) at 9.

        The First Amendment clearly establishes the right to testify truthfully at trial, especially

where plaintiff has brought forth matters of public concern like a Title IX allegation. See, e.g.,

Patrick, 953 F.2d at 1247–48; Melton, 879 F.2d at 714. As discussed, the Court will not consider

the Board meetings videos in this motion to dismiss, and plaintiff pleads sufficient facts to give

rise to the inference that Wasinger and Douglass conspired to deter her from testifying by

threatening and intimidating her at the public meetings, which harmed her reputation in the

community and deterred individuals from supporting her efforts. First Amended Complaint (Doc.

#34), ¶¶ 370–76. Wasinger and Douglass are not entitled to qualified immunity, and defendants’

motion to dismiss the Section 1985(2) conspiracy claim is overruled.

III.    Equal Protection: Official Capacity Claim

        Plaintiff brings an equal protection claim under 42 U.S.C. § 1983 against Coach Knapp in

his individual and official capacities. Plaintiff alleges that Coach Knapp’s conduct toward her was

based on sex and was sufficiently severe or pervasive as to interfere unreasonably with her

education and create a hostile or abusive educational environment, which establishes an equal

protection violation based on sexual harassment. See, e.g., First Amended Complaint (Doc. #34),

¶¶ 39–47, 111, 179–80, 201, 203–04, 209–12, 282–90; Escue v. N. Okla. Coll., 450 F.3d 1146,

1157 (10th Cir. 2006). Defendants move to dismiss Coach Knapp’s official capacity claim solely



                                                -18-
     Case 2:20-cv-02076-KHV-GEB Document 88 Filed 05/18/21 Page 19 of 19




on the basis that it is redundant because “GCCC is already a party defendant.” Memorandum In

Support Of Defendants’ Motion To Dismiss (Doc. #45) at 5–6. Plaintiff, however, brings the equal

protection claim only against Coach Knapp, not against GCCC. First Amended Complaint (Doc.

#34), ¶¶ 281–91. Therefore plaintiff’s official capacity claim against Coach Knapp is not

redundant and survives dismissal.

       IT IS THEREFORE ORDERED that defendants’ Motion To Dismiss Elizabeth Everett’s

Claim (Partial) By Defendants Jeff Crist, Merilyn Douglass, Rodney Dozier, Garden City

Community College, Brice Knapp, Steve Martinez, Herbert J. Swender, Blake Wasinger, Teri

Worf (Doc. #44) filed October 14, 2020 is SUSTAINED in part. The Court dismisses as

redundant plaintiff’s Section 1983 conspiracy claim against President Herbert Swender, Chief

Rodney Dozier, Coach Brice Knapp and Trustees Merilyn Douglass, Blake Wasinger, Jeff Crist,

Steve Martinez and Teri Wolf in their official capacities. Defendants’ motion is otherwise

OVERRULED.

       Dated this 18th day of May, 2021 at Kansas City, Kansas.

                                            s/ Kathryn H. Vratil
                                            KATHRYN H. VRATIL
                                            United States District Judge




                                             -19-
